                               UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 NICOLE DUCHARME,                                           CIVIL ACTION NO. 18-4484
   Plaintiff
                                                            DIVISION: 1
 VERSUS
                                                            MAGISTRATE JUDGE
 CRESCENT CITY DÉJÀ VU, L.L.C., ET AL.,                     JANIS VAN MEERVELD
  Defendants

                                   ORDER AND REASONS

       Before the Court are:

   (1) Crescent City Déjà Vu, L.L.C.’s Motion for Judgment on the Pleadings regarding Nicole

       Ducharme’s claims under the federal Pregnancy Discrimination Act and the Louisiana

       Pregnancy Discrimination Act (Rec. Doc. 62); and

   (2) the Motion for Summary Judgment seeking dismissal of all of Nicole Ducharme’s present

       claims filed by defendants Crescent City Deja Vu, L.L.C. (“CCDV”) and Mary Salzer

       (Rec. Doc. 61).

       For the following reasons, CCDV’s Motion for Judgment on the Pleadings is DENIED in

part and DENIED as moot in part; and Defendants’ Motion for Summary Judgment is GRANTED

as to Ms. Ducharme’s discrimination claims under Title VII and the Louisiana Employment

Discrimination Law, and as to Ms. Ducharme’s Fair Labor Standards Act claims, the Motion

remains under submission.

                                          Background

       Plaintiff Nicole Ducharme alleges that defendants violated Title VII of the Civil Rights Act

and the Louisiana Pregnancy Discrimination Act (“LPDA”) when she was unlawfully fired from




                                                1
her employment at the Déjà Vu Bar & Grill1 where she worked as a bartender and server after

terminating her pregnancy. She also alleges that the defendants violated her rights under the Fair

Labor Standards Act (“FLSA”) by failing to make required disclosures about the tip credit they

were taking, by requiring her to “tip out” employees who worked in the kitchen, and by requiring

her to perform tasks she could not get tipped for (like cleaning, stocking, and ordering products)

without paying minimum wages for those tasks. Ducharme filed this lawsuit against her employer

CCDV and her manager Ms. Salzer on April 30, 2018. The parties consented to proceed before

the undersigned magistrate judge, and trial is set to begin on June 10, 2019.

                                   Facts Relevant to Discrimination Claims

           In September 2017, Ms. Ducharme told Ms. Salzer that she had become pregnant and that

she was planning on having an abortion. Salzer Decl., Rec. Doc. 61-3, at 3. She requested two days

off to have the procedure, and Ms. Salzer said she could and arranged the schedule accordingly.

Id. Ms. Salzer declared that she “was not upset at Nicole for having an abortion,” and she has no

opinion about abortion. Id. at 28-30; Salzer Depo., Rec. Doc. 61-7, at 106-108. In her brief, she

asserts that she did not have any reaction to the news of Ms. Ducharme’s plan to abort. Ms.

Ducharme disputes this characterization of Ms. Salzer’s reaction. Ms. Ducharme testified that Ms.

Salzer began treating her “crappily” and “indifferently,” and changed her mind about giving Ms.

Ducharme a ride. Ducharme Depo., Rec. Doc. 61-9, at 77. Ms. Salzer asserts that while Ms.

Ducharme was off work to have the procedure, server John Robarge came to her and told her that

he had seen Ms. Ducharme drinking many times while she was still on the clock, but after Ms.

Salzer had left for the day. Salzer Decl., Rec. Doc. 61-3, at 3. In his declaration, Mr. Robarge

confirmed that he informed Ms. Salzer that he had seen Ms. Ducharme drinking. Robarge Decl.,



1
    Plaintiff alleges, and CCDV admits, that CCDV does business as Deja Vu Bar & Grill.

                                                         2
Rec. Doc. 61-6, at 2. Ms. Salzer asserts that she went to the security tapes to see if she could

confirm that Ms. Ducharme was drinking while on the clock. Salzer Decl., Rec. Doc. 61-3, at 3.

She observed Ms. Ducharme making an alcoholic drink and drinking it while still behind the bar.

Id. The video also shows Ms. Ducharme giving a drink to another person without charging him

for it. Id. CCDV decided to terminate Ms. Ducharme for drinking on the job. Ducharme Separation

Notice, Rec. Doc. 61-14. The CCDV handbook provides that AN EMPLOYEE INVOLVED IN

ANY OF THE FOLLOWING CONDUCT MAY RESULT IN DISCIPLINARY ACTION UP TO

AND INCLUDING IMMEDIATE TERMINATION WITHOUT A WRITTEN WARNING.

CCDV Handbook, Rec. Doc. 61-10, at 10-11. The referenced list of infractions includes “[u]se of

or being under the influence of alcohol during scheduled shift.” Id. And Ms. Ducharme admitted

that she knew there was a rule against drinking alcohol on the job, although she contends that

everyone did so anyways. Ducharme Depo., Rec. Doc. 61-9, at 16. Ms. Salzer testified that she

had previously given Ms. Ducharme a verbal warning that she was not allowed to drink on the job.

Salzer Depo., Rec. Doc. 61-7, at 3-4. Ms. Ducharme disputes this and has declared that she never

received a verbal warning. Ducharme Decl., Rec. Doc. 68-2, at 1.

       Ms. Salzer says she also looked at the tapes to see if Ms. Ducharme’s boyfriend, Marshall

Rudd, was drinking on the job. Salzer Decl., Rec. Doc. 61-3, at 3. She had heard rumors that he

had been drinking, but because he works the graveyard shift, Ms. Salzer had never confirmed it.

Id. After watching the video for a brief time, she saw Mr. Rudd pouring a drink and drinking it

while on the clock. Id. She decided to terminate him as well. Id.

                                    Motions before the Court

       CCDV has filed a Motion for Judgment on the Pleadings regarding Ms. Ducharme’s claims

under the federal Pregnancy Discrimination Act and the LPDA for failing to plead the requisite



                                                3
number of employees for the PDA or LPDA to apply and arguing further that neither the PDA nor

the LPDA recognize an abortion as a protected characteristic. CCDV and Ms. Salzer have filed a

Motion for Summary Judgment, arguing that Ms. Ducharme’s FLSA minimum wage claim fails

because she earned more than the minimum wage, that her tip pool claim fails because there was

no tip pool, and that her unlawful termination claim fails because she admits to drinking on the job

in violation of CCDV rules. They urge that Ms. Ducharme’s lawsuit should be dismissed in its

entirety. At this time, the Court addresses CCDV’s motion for summary judgment on Ms.

Ducharme’s unlawful termination claim. The court will address the remainder of defendants’

motion for summary judgment at the same time as it addresses Ms. Ducharme’s pending Motion

for Partial Summary Judgment arguing that CCDV failed to provide Ms. Ducharme with the FLSA

required notifications before an employer can take a tip credit.

                                          Law and Analysis

    1. Standard for Judgment on the Pleadings

        “A motion for judgment on the pleadings under Rule 12(c) is subject to the same standard

as a motion to dismiss under Rule 12(b)(6).” Doe v. MySpace, Inc., 528 F.3d 413, 418 (5th Cir.

2008). “[T]he central issue is whether, in the light most favorable to the plaintiff, the complaint

states a valid claim for relief.” Id. (quoting Hughes v. Tobacco Inst., Inc., 278 F.3d 417, 420 (5th

Cir. 2001) (alteration in original). “The court's review is limited to the complaint, any documents

attached to the complaint, and any documents attached to the motion to dismiss that are central to

the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v. Barclays Bank PLC,

594 F.3d 383, 387 (5th Cir. 2010).

        To survive a motion for judgment on the pleadings or a Rule 12(b)(6) motion to dismiss,

“the plaintiff must plead enough facts to state a claim to relief that is plausible on its face. Factual



                                                   4
allegations must be enough to raise a right to relief above the speculative level.” In re Katrina

Canal Breaches Litigation, 495 F.3d 191, 205 (5th Cir. 2007). On that point, the United States

Supreme Court has explained:

       A claim has facial plausibility when the plaintiff pleads factual content that allows
       the court to draw the reasonable inference that the defendant is liable for the
       misconduct alleged. The plausibility standard is not akin to a “probability
       requirement,” but it asks for more than a sheer possibility that a defendant has acted
       unlawfully. Where a complaint pleads facts that are merely consistent with a
       defendant's liability, it stops short of the line between possibility and plausibility of
       entitlement to relief.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations and quotation marks omitted).

       a. Number of Employees

       CCDV argues that judgment on the pleadings is appropriate as to Ducharme’s pregnancy

discrimination claims because she has failed to plead any facts that would satisfy her burden of

proving that CCDV has the requisite number of employees for Title VII or the LPDA to apply.

Title VII applies to employers who have “fifteen or more employees for each working day in each

of twenty or more calendar weeks in the current or preceding calendar year.” 42 U.S.C. § 2000e(b).

The LPDA applies to employers who employ “more than twenty-five employees within this state

for each working day in each of twenty or more calendar weeks in the current or preceding calendar

year.” La. Rev. Stat. § 23:341(A). CCDV points out that neither Ducharme’s First Amended

Complaint nor her proposed Second Amended Complaint contain any allegations regarding the

number of individuals employed by CCDV.

       Ms. Ducharme admits that her complaint does not explicitly allege that CCDV had more

than 15 or 25 employees. (Rec. Doc. 70, at 3). But, she points out that the complaint references

Ms. Ducharme’s work schedule. In opposition to CCDV’s motion, she attaches a schedule dated

August 28, 2017 that lists 26 employees. She argues that this document should be incorporated by



                                                  5
reference into her pleadings. Alternatively, she requests leave to amend to explicitly allege that

CCDV has more than 25 employees.

       In reply, CCDV argues that the work schedule cannot be incorporated by reference because

the August 28, 2017, schedule is not referred to specifically, nor is it central to Ms. Ducharme’s

claims as required for documents to be considered part of the pleadings. Even if the document was

considered by the court, CCDV submits that Ms. Ducharme still has not met the pleading

requirements because the one-week schedule does not show 26 employees (according to CCDV,

one of the individuals listed was an IT consultant according to a declaration submitted with

CCDV’s reply memorandum), nor does it show that CCDV had more than 25 employees for more

than twenty calendar weeks. Finally, CCDV argues that Ducharme should not be allowed to amend

her complaint because she has already done so once and has sought to do so a second time without

alleging a number of employees.

       The court finds that Ms. Ducharme’s pleading fails to sufficiently allege the minimum

number of employees under Title VII or LPDA. References to being off the schedule or checking

her schedule are insufficient to incorporate the August 28, 2017, schedule into the complaint.

Moreover, even if it had been incorporated, as CCDV argues, that schedule is insufficient to

amount to an allegation of the minimum number of employees for the minimum number of weeks.

This leaves the issue of whether Ms. Ducharme should be allowed to amend her complaint to

correct this deficiency.

       The court finds it appropriate to allow Ms. Ducharme to amend her pleading to allege the

number of employees. As discussed below, the parties have briefed the merits of the issue, and it

is clear that Ms. Ducharme has sufficient evidence as to whether CCDV has the requisite number

of employees to survive summary judgment. Her amendment is, thus, important so that she can



                                                6
maintain her claim. Further, the court finds that CCDV would not suffer any prejudice by the

amendment being allowed. It has defended this lawsuit for over a year without asserting that it is

not covered by Title VII or the LDPA.

       Nonetheless, because the court has determined it most efficient to address the merits of Ms.

Ducharme’s discrimination claims and has concluded that Ms. Ducharme cannot survive summary

judgment, it will not be necessary for Ms. Ducharme to file an amended pleading at this time. In

assessing defendants’ motion for summary judgment, the court has assumed that Ms. Ducharme

had already properly plead the number of employees. Accordingly, as to number of employees

alleged, the motion for judgment on the pleadings is DENIED as moot.

       b. Abortion as a Protected Characteristic Under Title VII

       CCDV argues that Ducharme’s pregnancy discrimination claims should be dismissed

because Title VII does not recognize abortion as a protected characteristic. Title VII as amended

by the Pregnancy Discrimination Act prohibits employers from taking adverse employment actions

“because of or on the basis of pregnancy, childbirth, or related medical conditions.” 42 U.S.C.

§2000e(k). It also provides that:

       women affected by pregnancy, childbirth, or related medical conditions shall be
       treated the same for all employment-related purposes, including receipt of benefits
       under fringe benefit programs, as other persons not so affected but similar in their
       ability or inability to work, and nothing in section 2000e-2(h) of this title shall be
       interpreted to permit otherwise. This subsection shall not require an employer to
       pay for health insurance benefits for abortion, except where the life of the mother
       would be endangered if the fetus were carried to term, or except where medical
       complications have arisen from an abortion: Provided, That nothing herein shall
       preclude an employer from providing abortion benefits or otherwise affect
       bargaining agreements in regard to abortion.

Id. CCDV argues that abortion is not pregnancy, childbirth, or a medical condition related to

pregnancy and that Congress could have included abortion as a protected characteristic but did not

do so. It insists that when interpreting statutory text, the court’s “task is to give effect to the

                                                 7
language Congress has enacted, not to read additional meaning into the statute that its terms do not

convey.” Yates v. Collier, 868 F.3d 354, 369 (5th Cir. 2017). CCDV notes that although other

circuits have found abortion to be a protected characteristic, the Fifth Circuit has not done so.

       In opposition, Ducharme points out that the only appellate courts to have addressed the

issue of whether abortion is covered by Title VII have found that it is. Doe v. C.A.R.S. Prot. Plus,

Inc., 527 F.3d 358, 364 (3d Cir.), order clarified on other grounds, 543 F.3d 178 (3d Cir. 2008)

(“Clearly, the plain language of the statute, together with the legislative history and the EEOC

guidelines, support a conclusion that an employer may not discriminate against a woman employee

because she has exercised her right to have an abortion. We now hold that the term ‘related medical

conditions’ includes an abortion.”); Turic v. Holland Hosp., Inc., 85 F.3d 1211, 1214 (6th Cir.

1996) (“Thus, the plain language of the statute, the legislative history and the EEOC guidelines

clearly indicate that an employer may not discriminate against a woman employee because ‘she

has exercised her right to have an abortion.’). Ducharme cites to legislative history indicating that

abortion is covered by the pregnancy language. H.R. Rep. No. 95-948, at 7 (1978), as reprinted in

1978 U.S.C.C.A.N. 4749, 4755 (“Because the bill applies to all situations in which women are

‘affected by pregnancy, childbirth, and related medical conditions,’ its basic language covers

decisions by women who chose to terminate their pregnancies. Thus, no employer may, for

example, fire or refuse to hire a woman simply because she has exercised her right to have an

abortion.”). She also points out that the Equal Employment Opportunity Commission guidelines

provide that

       The basic principle of the Act is that women affected by pregnancy and related
       conditions must be treated the same as other applicants and employees on the basis
       of their ability or inability to work. A woman is therefore protected against such
       practices as being fired, or refused a job or promotion, merely because she is
       pregnant or has had an abortion.



                                                  8
29 C.F.R. § 1604, App. She adds that although the Fifth Circuit has not addressed abortion, it has

found other pregnancy related medical conditions are covered. E.g., E.E.O.C. v. Houston Funding

II, Ltd., 717 F.3d 425, 428 (5th Cir. 2013) (“[W]e hold that lactation is a related medical condition

of pregnancy for purposes of the PDA.”) Harper v. Thiokol Chem. Corp., 619 F.2d 489, 491–92

(5th Cir. 1980) (“[P]olicy of requiring women who have been on pregnancy leave to have sustained

a normal menstrual cycle before they can return to work clearly deprives female employees of

employment opportunities and imposes on them a burden which male employees need not

suffer.”).

        In reply, CCDV insists the scope of Title VII is an undecided issue in the Fifth Circuit. It

argues that reference to the legislative history is inappropriate where the statutory text is clear. It

adds that Ms. Ducharme has cited the deliberations of the House Committee on Education and

Labor and that these notes do not amount to legislative history. CCDV seeks to distinguish the

Fifth Circuit cases regarding pregnancy related medical conditions like lactation and menstruation

by arguing that Ms. Ducharme has not alleged that CCDV discriminated against her because of

any medical condition that led to her decision to undergo an abortion. Instead, CCDV insists, she

alleges the abortion itself led to her termination.

        The court notes that in paragraph 26 of Ms. Ducharme’s complaint, she states that she got

very sick and anemic during her pregnancy, that she had health problems including gestational

diabetes and hypertension during a previous pregnancy, and that she was forty years old and had

concerns with being pregnant for that reason. (Rec. Doc. 25, at 3-4). She asserts that she decided

to get a “medical abortion.” Id. at 4. She alleges that when she informed her supervisor, Ms.

Salzer, that she needed two days off to get an abortion, Ms. Salzer gave her a serious and

disapproving look. Id. She alleges that she then told Ms. Salzer her health reasons for needing to



                                                      9
terminate the pregnancy. Id. She alleges that CCDV terminated her employment on the basis of a

medical condition related to her pregnancy. Id. at 7.

       The court finds that abortion is encompassed within the statutory text prohibiting adverse

employment actions “because of or on the basis of pregnancy, childbirth, or related medical

conditions.” While an abortion is not a medical condition related to pregnancy in the same way as

gestational diabetes and lactation, it is a medical procedure that may be used to treat a pregnancy

related medical condition. If a person has to take breaks to pump milk because she is lactating as

a result of a pregnancy, she is protected from termination by Title VII. Houston Funding, 717 F.3d

at 430. If a person has to have an abortion because she is suffering from anemia as a result of a

pregnancy, she, too, is protected from termination. Moreover, an abortion is only something that

can be undergone during a pregnancy. Title VII requires that “women affected by pregnancy,

childbirth, or related medical conditions shall be treated the same for all employment-related

purposes.” 42 U.S.C.A. § 2000e(k). A woman terminated from employment because she had an

abortion was terminated because she was affected by pregnancy. The conclusion that an abortion

is protected by the pregnancy language of Title VII is consistent with the only two courts of appeals

to have ruled on the issue. C.A.R.S. Prot. Plus, Inc., 527 F.3d at 364; Turic, 85 F.3d at 1214. It is

consistent with the EEOC’s own interpretation. 29 C.F.R. § 1604, App. As the Third Circuit noted

in C.A.R.S., the interpretation of “the enforcing agency is entitled to great deference. Griggs, 401

U.S. 424, 433–34 (1971). Accordingly, the court holds that Title VII as amended by the Pregnancy

Discrimination Act extends to abortions.

       There is no dispute that Ms. Ducharme alleges that she was terminated for having an

abortion. She also alleges that she underwent the abortion because she was suffering from anemia,

because she had previously suffered from gestational diabetes and hypertension during pregnancy,



                                                 10
and because she was at an advanced age for pregnancy. Just as the need for breaks to pump breast

milk or requiring an employee to have a normal menstrual cycle before they can return to work

“imposes on [women] a burden which male employees need not suffer,” so too does the

termination of a pregnancy, whether medically necessary or not. See Harper, 619 F.2d at 491-922.

       CCDV is not entitled to judgment on the pleadings dismissing Ms. Ducharme’s Title VII

pregnancy discrimination claim for failing to plead a protected characteristic.

       c. Abortion as a protected characteristic under the LPDA.

       CCDV also argues that abortion is not a protected characteristic under the LPDA. It submits

that the Louisiana legislature has expressly stated that abortion is contrary to the “longstanding

policy of this state.” La. Rev. Stat. § 40:1061.8 (“The Legislature finds and declares that the

longstanding policy of this State is to protect the right to life of the unborn child from conception

by prohibiting abortion impermissible only because of the decisions of the United States Supreme

Court and that, therefore, if those decisions of the United States Supreme Court are ever reversed

or modified or the United States Constitution is amended to allow protection of the unborn then

the former policy of this State to prohibit abortions shall be enforced.”). It points out that Louisiana

law prohibits employers from taking adverse actions against employees “for refusal to take part

in, recommend or counsel an abortion for any woman.” La. Rev. Stat. § 40:1061.2(B). Yet there

is no such language protecting abortion under the LPDA. CCDV argues that federal courts should

not recognize a cause of action for abortion discrimination when no Louisiana court has done so.

Johnson v. Sawyer, 47 F.3d 716, 729 (5th Cir. 1995) (“We have long followed the principle that

we will not create ‘innovative theories of recovery or defense’ under local law, but will rather

merely apply it ‘as it currently exists.’”) (quoting Galindo v. Precision Am. Corp., 754 F.2d 1212,

1217 (5th Cir. 1985)).



                                                  11
           Ms. Ducharme argues that abortion is protected under the LPDA, which, like Title VII,

prohibits an employer from discriminating on the basis of “pregnancy, childbirth, or related

medical condition.” She insists that the plain language of the LPDA supports the conclusion that

an employer cannot discriminate against an employee for having an abortion by including the

language “related medical conditions.” She notes this language was incorporated into the LPDA

one year after the United States Court of Appeals for the Sixth Circuit had ruled that this language

included abortion. She submits that if the Louisiana legislature had intended a different result, it

could have explicitly said so. Ms. Ducharme argues that the court must look only to the language

of the statute itself and where the language is clear, as Ms. Ducharme insists it is here, the court

should not conduct a further investigation into the statute’s meaning. See La. Rev. Stat. § 1:4

(“When the wording of a Section is clear and free of ambiguity, the letter of it shall not be

disregarded under the pretext of pursuing its spirit.”). Finally, Ms. Ducharme adds that Ms. Salzer

admitted under oath that it is illegal to fire someone because they are going to have an abortion.2

           The court finds that because the LPDA includes the exact same language as Title VII, it is

subject to the same interpretation. As analyzed above, an abortion is included in the language

“pregnancy, childbirth, or related medical condition.” CCDV is not entitled to judgment on the

pleadings on the LPDA claim for failure to plead a protected characteristic.

       2. Summary Judgment Standard

           Summary Judgment under Federal Rule of Civil Procedure 56 must be granted where

“there is no genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. Proc. 56. The movant has the initial burden of “showing the absence

of a genuine issue as to any material fact.” Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970).



2
    CCDV points out that Ms. Salzer is not a legal expert

                                                            12
The respondent must then “produce evidence or designate specific facts showing the existence of

a genuine issue for trial.” Engstrom v. First Nat. Bank of Eagle Lake, 47 F.3d 1459, 1462 (5th Cir.

1995). Evidence that is “merely colorable” or “is not significantly probative” is not sufficient to

defeat summary judgment. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986).

        “An issue is material if its resolution could affect the outcome of the action.” Daniels v.

City of Arlington, Tex., 246 F.3d 500, 502 (5th Cir. 2001). Thus, “there is no issue for trial unless

there is sufficient evidence favoring the nonmoving party for a jury to return a verdict for that

party.” Anderson, 477 U.S. at 249. Although this Court must “resolve factual controversies in

favor of the nonmoving party,” it must only do “where there is an actual controversy, that is, when

both parties have submitted evidence of contradictory facts.” Antoine v. First Student, Inc., 713

F.3d 824, 830 (5th Cir. 2013) (quoting Boudreaux v. Swift Transp. Co., 402 F.3d 536, 540 (5th

Cir. 2005). The Court must not, “in the absence of any proof, assume that the nonmoving party

could or would prove the necessary facts.” Little v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir.

1994). Summary judgment is also proper if the party opposing the motion fails to establish an

essential element of his case. See Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).

        a. Statutory minimum number of employees.

        In its motion for summary judgment,3 CCDV argues that Ms. Ducharme’s pregnancy

discrimination claim should be dismissed because she has no evidence to show that CCDV meets

the statutory minimum number of employees set forth in Title VII or the LEDL. As noted above,

Title VII applies to employers who have “fifteen or more employees for each working day in each

of twenty or more calendar weeks in the current or preceding calendar year.” 42 U.S.C. § 2000e(b).

The LPDA applies to employers who employ “more than twenty-five employees within this state


3
  As discussed in Section 1.a. above, the court assumes that Ms. Ducharme’s complaint has properly alleged the
requisite number of employees.

                                                     13
for each working day in each of twenty or more calendar weeks in the current or preceding calendar

year.” La. Rev. Stat. § 23:341(A).

       CCDV submits that Ms. Ducharme cannot adduce any admissible evidence to show that it

employed 15 or 26 employees for each working day in 20 or more weeks in the current or preceding

calendar year. In opposition, Ms. Ducharme insists she does have such evidence. She points to her

own declaration that CCDV had more than 25 employees for each working day in each of 20 or

more calendar weeks. (Rec. Doc. 68-2). She asserts this is based on her observation. Id. She also

points to an employee schedule listing 26 employees for the week of August 28, 2017. (Rec. Doc.

68-3). In reply, CCDV argues that Ms. Ducharme’s declaration regarding the number of employees

is not based on her first-hand knowledge because she was not responsible for human resources or

payroll functions and did not review CCDV’s books or perform accounting work. It insists that

Ms. Ducharme has no knowledge of how many employees CCDV employed at any time, let alone

over the requisite number of weeks. CCDV also submits that the work schedule does not prove

that it had 26 employees because one of the listed individuals was an outside IT consultant, not an

employee. Further, CCDV argues that at best, the schedule shows who was employed during the

week of August 28, 2017, and does not show that CCDV employed the requisite number of

employees for 20 or more calendar weeks. For example, in Brooks v. Popeye's, Inc., a court of

appeals in Louisiana held that the plaintiff had failed to prove that the defendant employed more

than the required 25 employees for the Louisiana Employment Discrimination Law to apply where

plaintiff relied only on the defendant’s interrogatory response listing 176 employees who had been

employed over a nine-month period. 2011-1086 (La. App. 3 Cir. 3/14/12), 101 So. 3d 59, 63, on

reh'g (June 27, 2012), writ denied, 2012-1755 (La. 11/2/12), 99 So. 3d 676.




                                                14
       The court has already determined that as a matter of law, a single week’s schedule is

insufficient to show that CCDV had the requisite number of employees for twenty or more calendar

weeks. However, Ms. Ducharme has also submitted a declaration. The court rejects CCDV’s

argument that the declaration cannot be considered because it is based only on her observations

and she did not have any human resources or payroll duties. As an employee, it is entirely possible

that she would have observed the number of other employees by viewing the schedule or otherwise.

Ms. Ducharme declares that she observed more than 25 employees within Louisiana for each

working day in each of twenty or more calendar weeks. She cites the August 28, 2017 schedule as

an example. Although CCDV says this schedule does not show 26 employees because one of them

was an IT consultant, at best, this creates a fact issue that would preclude summary judgment in

her favor on the LPDA claims. CCDV essentially admits that this one schedule shows well over

the 15 employees required for Title VII to apply. The court finds that Ms. Ducharme has met her

burden to present evidence that CCDV has the requisite number of employees under Title VII and

the LPDA to survive summary judgment on this basis. The court further finds it conspicuous that

CCDV provides no contrary evidence or even an assertion that it does not meet the applicable

15/25 employee threshold, maintaining only that it does not have the burden to do so. The court

will therefore address the merits of this claim.

       b. Basis for termination from employment.

       CCDV argues that Ducharme’s pregnancy discrimination claims should be dismissed

because she has no evidence that CCDV terminated her because of her pregnancy. “In employment

discrimination cases, a plaintiff may present his case by direct or circumstantial evidence, or both.”

Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 896 (5th Cir. 2002). “Direct evidence is evidence

that, if believed, proves the fact of discriminatory animus without inference or presumption.” Id.



                                                   15
at 897. “If the plaintiff produces direct evidence that discriminatory animus played a role in the

decision at issue, the burden of persuasion shifts to the defendant, who must prove that it would

have taken the same action regardless of discriminatory animus.” Id. at 896. If the plaintiff relies

on circumstantial evidence of discrimination, then the burden-shifting framework of McDonnell

Douglas Corp. v. Green, 411 U.S. 792, 802 (1973), applies. Id. Under that framework, the plaintiff

must first establish a prima facie case of discrimination. Russell v. McKinney Hosp. Venture, 235

F.3d 219, 222 (5th Cir. 2000). In Title VII cases, the prima facie case will vary depending on the

circumstances. Texas Dep't of Cmty. Affairs v. Burdine, 450 U.S. 248, 254 n. 6 (1981). For

example, the Fifth Circuit has held that “[i]n work-rule violation cases, a Title VII plaintiff may

establish a prima facie case by showing ‘either that he did not violate the rule or that, if he did,

[non-protected class member] employees who engaged in similar acts were not punished

similarly”. Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1090 (5th Cir. 1995). If the plaintiff

establishes a prima facie case of discrimination, “the employer must respond with a legitimate,

nondiscriminatory reason for its decision.” Russell, 235 F.4d at 222. “This burden on the employer

is only one of production, not persuasion, involving no credibility assessments.” Id. “If the

defendant meets its burden, the presumption of discrimination created by the prima facie case

disappears, and the plaintiff is left with the ultimate burden of proving discrimination.” Sandstad,

309 F.3d at 897. “The plaintiff, who always has the ultimate burden, must then ‘produce substantial

evidence indicating that the proffered legitimate nondiscriminatory reason is a pretext for

discrimination.’” Outley v. Luke & Assocs., Inc., 840 F.3d 212, 216 (5th Cir. 2016) (quoting

Burton v. Freescale Semiconductor, Inc., 798 F.3d 222, 233 (5th Cir. 2015)).




                                                16
         i.       Prima facie case of discrimination

         CCDV submits that Ms. Ducharme has failed to establish a prima facie case of

discrimination because abortion is not a protected class or protected characteristic. 4 Even if

abortion is a protected class, CCDV insists Ms. Ducharme cannot make a prima facie case of

discrimination because she cannot establish that she was replaced by an individual who was not a

member of the protected class.5

         Ms. Ducharme responds that she can establish a prima facie case of discrimination. She

submits that showing replacement is only one way of establishing a prima facie case and points

out that “[i]n work-rule violation cases, a Title VII plaintiff may establish a prima facie case by

showing ‘either that he did not violate the rule or that, if he did, [non-protected class member]

employees who engaged in similar acts were not punished similarly”. Mayberry, 55 F.3d at 1090.

She insists this test is met here. She cites her own declaration that “other employees who did not

have abortions would drink on the job but did not get fired.” Ducharme Decl., Rec. Doc. 68-2, at

1, ¶4). She also cites her own deposition testimony that other employees were doing heroin in the

employee bathroom during working hours and that she reported this to Ms. Salzer. Ducharme

Depo., Rec. Doc. 68-6, at 4. She also testified that she observed other employees smoking

marijuana on the property, but she did not report this conduct. Id. at 5. She further testified that

other employees drank alcohol on the job, including the cooks and an individual named Derrick.

Id. at 5-6. She testified that Ms. Salzer knew about Derrick drinking on the job because she and

Ms. Salzer would talk about it when he was intoxicated at work. Id. at 6. She testified that Derrick



4
  As discussed above, that is not a basis for dismissal because Title VII and LPDA include protection for abortion.
5
  For this purported defect, defendants cite Bauer v. Albemarle Corp., where the Fifth Circuit held that “[t]o establish
this prima facie case under Title VII, the plaintiff must prove that she is a member of a protected class, she was
qualified for the position that she held, she was discharged, and after her discharge was replaced with a person who is
not a member of the protected class.” 169 F.3d 962, 966 (5th Cir. 1999). As discussed above, however, the facts
sufficient to establish a prima facie case will vary.

                                                          17
was fired while he was on vacation. Id. Ms. Ducharme further cites the declaration of Kelsey

O’Morrow, a former CCDV employee, who observed “other employees in the front of the house

who were obviously on substances.” O’Morrow Decl., Rec. Doc. 68-5, at 1, ¶6).

        Ms. Ducharme also argues that CCDV’s own records show that Ms. Ducharme was not

punished similarly to other employees. Ms. Salzer testified that she gave Ms. Ducharme “one

verbal warning”6 about drinking on the job before firing her, Salzer Depo., Rec. Doc. 68-4, at 9,

while other employees were given many warnings before being terminated. See Sealed Ex. D to

Ducharme’s Opposition, Rec. Doc. 68-7 (separation notice pertaining to an employee who

“[c]ontinued drinking alcohol on the job after many warnings”).

        The court finds that Ms. Ducharme has failed to establish a prima facie case of

discrimination. She argues that non-protected class members who engaged in similar conduct were

not punished similarly. Her primary evidence to support this conclusion is her own declaration,

which generically states that other employees who did not have abortions were not fired for

drinking on the job, without listing any specific examples of employees who did so. Even if she

had listed employees, she does not declare that CCDV was on notice of these employees drinking

on the job so she cannot show that such employees were similarly situated. Further, without

specific examples,7 CCDV cannot address whether it had notice of alcohol consumption during

work hours by such employees and what discipline, if any, may have resulted. Ms. Ducharme’s

testimony that employees used heroin or marijuana during work hours is similarly insufficient

because there is no evidence that CCDV had knowledge of these employee’s activities.

Unmentioned in her memorandum in opposition to the motion for summary judgment, but


6
  Ms. Ducharme refutes that, claiming she was never warned. Ducharme Decl., Rec. Doc. 68-2, at 1.
7
  Given her assertions that “everybody” was drinking on the job, one would expect that she had known the names of
those who were doing so at the time she filed suit. She might also have discovered the names of other employees
during the course of discovery.

                                                       18
contained in the testimony she cites in support of her assertion that others drank on the job, is Ms.

Ducharme’s testimony she and Ms. Salzer would talk about an employee named Derrick when he

was intoxicated on the job. This is perhaps the only evidence that could possibly be construed as

showing disparate treatment, but this theory is undercut by Ms. Ducharme’s own testimony that

Derrick was fired. Moreover, the court takes note that Ms. Ducharme failed to reference Derrick

explicitly in her declaration or in her opposition memorandum, suggesting that she does not

consider him a comparator. Ms. Ducharme also cites to the separation notice of her boyfriend, Mr.

Rudd, who was fired for drinking on the job after “multiple warnings.” She says she suffered

disparate treatment because she was only given one warning, according to Ms. Salzer herself; Ms.

Ducharme denies being given any warnings. But Ms. Salzer explained in her testimony and

declaration that although she had previously heard rumors that Mr. Rudd had been drinking on the

job, she did not have evidence of his drinking on the job until she saw the video whereupon, just

like with Ms. Ducharme, she terminated him from employment. Ms. Ducharme does not dispute

this explanation. Ms. Ducharme says she also experienced disparate treatment because the only

other people besides Ms. Ducharme and her boyfriend who were fired for drinking had been

drinking so much that they were seriously impaired. In contrast, the video that allegedly caused

Ms. Salzer to decide to terminate Ms. Ducharme showed Ms. Ducharme taking just one sip of an

alcoholic drink. This is a distinction without a difference. Both drinking on the job and being

intoxicated on the job are terminable offenses. Ms. Ducharme does not contest that other

employees were terminated for being intoxicated on the job. Ms. Ducharme does not deny that Mr.

Rudd and employee M.B.D. were terminated for drinking on the job. Separation Notices, Rec.

Doc. 61-15. The court finds that the evidence, even viewed most favorably to Ms. Ducharme,




                                                 19
cannot support a finding that others who engaged in similar conduct were treated differently than

Ms. Ducharme.

       Moreover, even if the court found that Ms. Ducharme had established a prima facie case

of discrimination, as will be seen below, Ms. Ducharme’s discrimination claims cannot survive

summary judgment.

       ii.     Legitimate reason for termination

       CCDV submits that if the court finds Ms. Ducharme has established a prima facie case of

discrimination, it can show a legitimate, non-discriminatory reason for termination. It says it fired

Ms. Ducharme because she drank on the job. It cites Ms. Ducharme’s separation notice, which

provides as the reason for termination that Ms. Ducharme was drinking on the job and was rude to

customers. It also cites Ms. Ducharme’s testimony that she drank on the job “sometimes” and

knew this was against the rules (although she stated that other employees drank on the job also).

It cites Ms. Salzer’s declaration that server Mr. Robarge told her that he had seen Ms. Ducharme

drinking on the clock and that she thereafter reviewed security camera footage and saw Ms.

Ducharme making an alcoholic drink and drinking it while still behind the bar. It cites the

declaration of Mr. Robarge that he saw Ms. Ducharme taking shots before the end of her shift and

that he told Ms. Salzer he had seen her drinking. CCDV has also submitted the security camera

video footage. It notes that the video also shows Ms. Ducharme giving away a drink for free. It is

undisputed that the CCDV handbook provides that use of alcohol while on shift and rude or

improper behavior with customers is grounds for discipline, including termination.

       Ms. Ducharme does not dispute that CCDV has shown a legitimate, non-discriminatory

reason for terminating Ms. Ducharme. And this court agrees. It is undisputed that Ms. Ducharme

was drinking alcohol on the job: she admitted to doing so at least monthly and the security camera



                                                 20
footage shows her doing so. It is undisputed that this conduct violates the rules as stated in the

CCDV handbook. Ms. Ducharme admits she knew drinking alcohol on the job was against the

rules. As for the timing, it is undisputed that while Ms. Ducharme was off of work to have the

procedure, Mr. Robarge told Ms. Salzer that he had seen Ms. Ducharme drinking while she was

on the clock and that thereafter, Ms. Salzer reviewed the security camera footage and found an

example of Ms. Ducharme drinking alcohol while behind the bar. Defendants say this is why Ms.

Ducharme was fired. The court finds the defendants have established a legitimate, non-

discriminatory reason for Ms. Ducharme’s termination. Thus, the court turns to whether Ms.

Ducharme can show that this reason is mere pretext.

       iii.    Pretext for discrimination

       CCDV argues that Ms. Ducharme cannot survive summary judgment because she has no

evidence of pretext. It points out that Ms. Ducharme does not dispute that she was drinking on the

job in violation of CCDV’s rules. Thus, Ms. Ducharme cannot argue that the asserted justification

was false. CCDV points out that other employees were also terminated for drinking on the job.

CCDV has submitted separation notices for four employees who were terminated for being

intoxicated on the job and two employees who were terminated for drinking alcohol on the job

(including Mr. Rudd, discussed above). Separation Notices, Rec. Doc. 61-15.

        CCDV characterizes Ms. Ducharme’s position as an attempt to argue that she was less

drunk than other employees who were fired. CCDV submits that this does not show pretext. CCDV

argues that the issue is whether Ms. Ducharme can show that Ms. Salzer or CCDV were motivated

by anti-abortion sentiment. It submits that there is no evidence that Ms. Salzer was motivated by

anti-abortion sentiment: she has testified that she has no strong opinion on abortion and does not




                                               21
disapprove of it, and Ms. Ducharme admitted she has no reason to believe that Ms. Salzer is

religiously or politically minded.

       In opposition, Ducharme argues that the drinking explanation is a pretext for unlawful sex

discrimination. She submits that she has seven categories of evidence to support the finding of

pretext. First, she cites temporal proximity. Ms. Salzer fired Ms. Ducharme on the day of her

abortion procedure. Ms. Ducharme also contends that less than a week later, Ms. Salzer fired

another female employee within a day of her abortion procedure.

       Second, she argues that “[a] plaintiff may establish pretext ‘by showing that . . . [her

employer's] explanation is unworthy of credence.’” Wallace v. Methodist Hosp. Sys., 271 F.3d

212, 220 (5th Cir. 2001) (quoting Deffenbaugh-Williams v. Wal-Mart Stores, Inc., 156 F.3d 581,

589 (5th Cir. 1998), reh'g en banc granted, opinion vacated sub nom. Williams v. Wal-Mart Stores,

Inc., 169 F.3d 215 (5th Cir. 1999), and opinion reinstated on reh'g sub nom. Williams v. Wal-Mart

Stores, Inc., 182 F.3d 333 (5th Cir. 1999)) (third alteration in original). She submits that Ms. Salzer

lied twice in about the video of Ms. Ducharme drinking. According to Ms. Ducharme, Ms. Salzer

testified that on September 7, 2017, she went back less than a week in the security footage to find

an example of Ducharme drinking. But she later conceded that she had to go back more than a

month to August 6, 2017, to find an example. Ms. Ducharme also says that Ms. Salzer testified

that the security camera footage was deleted after two weeks at one point, and after a month at

another point.

       Third, Ms. Ducharme submits that pretext can be shown by disparate treatment. Wallace,

271 F.3d at 220. She says she suffered disparate treatment because other employees who were

caught drinking were given multiple warnings before being terminated, while she was only given

one warning according to Ms. Salzer herself. Ms. Ducharme says she also experienced disparate



                                                  22
treatment because the only other people besides Ms. Ducharme and her boyfriend who were fired

for drinking had been drinking so much that they were seriously impaired. In contrast, the video

that allegedly caused Ms. Salzer to decide to terminate Ms. Ducharme showed Ms. Ducharme

taking just one sip of an alcoholic drink.

       Ms. Ducharme next argues that pretext can be shown when other employees, who are not

members of the protected class, were “treated differently under circumstances ‘nearly identical’”

to the plaintiff’s circumstances. Mayberry v. Vought Aircraft Co., 55 F.3d 1086, 1090 (5th Cir.

1995) (quoting Little v. Republic Ref. Co., 924 F.2d 93, 97 (5th Cir. 1991)). She submits that other

drinking and drug-using employees were not fired. She cites to her own declaration and the

declaration of Ms. O’Morrow.

       Ms. Ducharme also contends that pretext is shown by Ms. Salzer’s reaction when she found

out that Ms. Ducharme was having an abortion. According to Ms. Ducharme’s testimony, Ms.

Salzer changed her mind about giving Ms. Ducharme a ride, changed her attitude, and started

treating Ms. Ducharme “crappily,” and “indifferently.” Finally, Ms. Ducharme contends that Ms.

O’Morrow will testify directly as to pretext. Ms. Ducharme points out that Ms. O’Morrow’s

declaration states that she “knew” that Ms. Ducharme was “not fired for drinking on the job.”

O’Morrow Decl., Rec. Doc. 68-5, at 2). Ms. Ducharme argues that this evidence is enough to

survive summary judgment.

       In reply, CCDV responds to Ms. Ducharme’s purported examples of pretext, arguing that

they amount to no more than a subjective belief that CCDV acted wrongfully, or an assertion that

the termination could not have been a coincidence. CCDV points out that the Fifth Circuit has

held that “[a]lthough the temporal proximity between the employer learning of the plaintiff's

pregnancy and her termination may support a plaintiff's claim of pretext, such evidence—without



                                                23
more—is insufficient.” Fairchild v. All Am. Check Cashing, Inc., 815 F.3d 959, 968 (5th Cir.

2016). It says that although Ms. Ducharme was terminated on the day she underwent an abortion,

this is not enough to show pretext. Further, it submits that the purported temporal proximity of Ms.

Salzer terminating another employee who underwent an abortion at the time of that employee’s

abortion cannot show pretext because Ms. Salzer had no knowledge of the employee’s pregnancy

at the time of her termination. Ms. Salzer testified that she did not know the other employee was

pregnant, the other employee testified that she had not told Ms. Salzer that she was pregnant and

admitted that her pregnancy was not showing, and Ms. Ducharme admitted that she had not told

Ms. Salzer that the other employee was pregnant.

       CCDV submits that Ms. Salzer’s uncertainty about the date of the video showing Ms.

Ducharme drinking on the job does not show pretext. It insists that Ms. Ducharme has

mischaracterized Ms. Salzer’s testimony. Ms. Salzer testified as follows:

       Q. You didn't go like weeks or a month back, did you?
       A. I didn't have to.
       Q. So it was within a couple of days in the past that you found this video?
       MR. STIEGLER: Object to form.
       BY MR. MOST:
       Q. Okay. It wasn't weeks or a month, right?
       A. I really don't remember.
       Q. You just testified you didn't have to go back weeks or a month.
       A. No. I just went back a chunk. It wasn't months. It could have been a week.

(Rec. Doc. 68-4, at 3). Ms. Salzer explained that by “chunk” she meant that she simply selected

the timeline bar at the bottom of the video and clicked on one. (Rec. Doc. 86-1, at 4). CCDV argues

that the date of the video is irrelevant and that all that matters is that the drinking occurred, was

captured on the surveillance footage, and—according to CCDV—resulted in Ms. Salzer firing Ms.

Ducharme.




                                                 24
       CCDV argues that Ms. Ducharme cannot show she was treated differently because she

received fewer warnings than the other employee terminated for drinking. CCDV explains that the

other employee (who was Ms. Ducharme’s boyfriend Marshall Rudd) was warned when Ms.

Salzer suspected him of drinking although she had not yet seen him do so. Once she saw proof of

his drinking on video, she terminated him.

       Next CCDV submits that whether other fired employees were more impaired than Ms.

Ducharme when they were terminated does not show that she was treated differently. It points out

that Ms. Salzer never testified that Ms. Ducharme was terminated for having “one sip” of alcohol.

The “one sip” language was that of Ms. Ducharme’s counsel. Ms. Salzer’s testimony seems to be

that after she saw that “sip” she had seen enough. CCDV argues that although other terminated

employees were more impaired than Ms. Ducharme, any amount of alcohol consumed on the job

was a terminable offense. It insists that Ms. Ducharme cannot use this litigation to second guess

employment decisions. Kimble v. Georgia Pac. Corp., 245 F. Supp. 2d 862, 874–75 (M.D. La.

2002) (“Employment discrimination laws were not intended to be vehicles for judicial second

guessing of employment decisions, nor were they intended to transform the courts into personnel

managers.”).

       CCDV next addresses Ms. Ducharme’s contention that other employees were drinking and

using drugs but were not fired. It submits that Ms. Ducharme has failed to identify any other

employees, when they were drinking on the job, or whether Ms. Salzer knew about it. It points

out that one of the alleged heroin users was in fact fired for being “not in condition to work”

months before Ms. Ducharme’s termination. CCDV submits that the other employees referred to

by Ms. Ducharme and her witness Ms. O’Morrow were not under the same circumstances as Ms.

Ducharme. The other employees are alleged to have been using heroin in the bathrooms or smoking



                                               25
marijuana outside of the premises, while Ms. Ducharme was drinking alcohol in the bar, in plain

view of customers, other employees, and video surveillance cameras.

       CCDV argues that Ms. Ducharme’s assertion that Ms. Salzer began treating her “crappily”

is not supported by any specific examples.

       CCDV submits that the declaration of Ms. O’Morrow that she does not believe Ms.

Ducharme was fired for drinking on the job cannot prevent summary judgment. It points out that

Ms. O’Morrow does not explain why she believes this or what evidence she has to support it. It

argues that Ms. O’Morrow’s statement amounts to her subjective belief. It insists that it cannot be

considered direct evidence of pretext.

       CCDV concludes by arguing that there is no evidence in this case that Ms. Salzer ever

made any statements about her opinions on abortion or any religious or political opinions on the

issue. CCDV argues that there is no evidence here of any discriminatory motive and urges that its

motion for summary judgment be granted.

       Viewing all the evidence in the light most favorable to Ms. Ducharme, the court finds that

she cannot show that CCDV’s stated reason for terminating her was a pretext and that the real

reason was an anti-abortion animus. Almost all of Ms. Ducharme’s evidence of pretext falls away

for the reasons cited by CCDV. The other employee purportedly terminated due to an abortion

actually does not support Ms. Ducharme’s claim because it is undisputed that Ms. Salzer did not

know the employee was pregnant or having an abortion. When viewed in its entirety, Ms. Salzer’s

uncertainty regarding how far back on the surveillance tape she had to look to find evidence of

Ms. Ducharme drinking does not raise any questions as to the veracity of her testimony or

explanation. It is obvious that any discrepancies in her testimony result from counsel’s questioning

and not from affirmative misstatements. The “more impaired” disparate treatment argument fails



                                                26
because the fact that others engaged in more egregious behavior and were fired does not negate

that Ms. Ducharme’s behavior violated CCDV’s rules. As discussed above, most of Ms.

Ducharme’s “examples” of other employees drinking and using drugs fail to offer a similar

comparison because most of the examples are non-specific and without any indication that Ms.

Salzer had evidence of the illicit activity. Unlike drinking alcohol in view of a security camera,

employees doing heroin in the bathroom could not be viewed doing so on security footage. In

contrast, while insisting in her Declaration that other employees who had not had abortions drank

on the job, used marijuana and heroin at CCDV, but did not get fired, plaintiff did not name a

single such employee. Ducharme Decl., Rec. Doc. 68-2. As such, Ms. Ducharme’s allegations

that other employees who did not have abortions were allowed to drink or abuse drugs on the job

and not get terminated fails because she has no proof that this happened, no proof that management

knew about it but did not react, and no proof that the reason for ignoring it, to the extent drinking

or being impaired on the job was ever ignored or not reacted to, was their status as not having had

abortions.8 At best, Ms. Ducharme has the example of Derrick, an example she does not even

mention or cite in the section of her opposition memorandum attempting to establish pretext.

Although Ms. Ducharme testified that she and Ms. Salzer discussed Derrick when he was

intoxicated at work, Ms. Ducharme also testified that Derrick was fired. Her failure to do more

with Derrick as a possible comparator than to include a page of transcript concerning Derrick

indicates that Ms. Ducharme does not consider him a comparator.

        Perhaps most fatal to plaintiff’s pregnancy discrimination claim, however, is the complete

absence of any support for any alleged anti-abortion animus by Ms. Salzer. When analyzing


8
 Nor does plaintiff make the case for Ms. Salzer knowing of Ms. Ducharme drinking on the job before this but turning
a blind eye to it. When asked if Ms. Salzer knew plaintiff was drinking on the job, she responded “probably” because
“there’s cameras everywhere.” She simply believed that Ms. Salzer watched the cameras 24/7. Ducharme Depo.,
Rec. Doc. 61-9, at 16.

                                                        27
whether inconsistencies have been shown in defendant’s proferred reasons for the adverse job

action, it should not be forgotten that it is incumbent upon plaintiff not just to show false reasons

were given for her termination to defeat defendant’s evidence regarding legitimate non-

discriminatory business reasons, but that defendant’s stated reasons were pretextual for

discrimination. See Outley, 840 F.3d at 216 (quoting Burton, 798 F.3d 233) (“The plaintiff, who

always has the ultimate burden, must then ‘produce substantial evidence indicating that the

proffered legitimate nondiscriminatory reason is a pretext for discrimination’”). She “must do

more than merely dispute [defendant’s] reasoning and methods.” Vess v. MTD Consumer Grp.,

Inc., 755 F. App'x 404, 409 (5th Cir. 2019). She must also show that the determination “was

reached in bad faith.” Thomas v. Johnson, 788 F.3d 177, 179 (5th Cir. 2015).

       Here, it is uncontroverted that Ms. Salzer had never said anything about abortion or religion

to Ms. Ducharme at any time during their 18-month relationship. And apparently, that relationship

was a very good one. According to plaintiff, she shared the fact of her pregnancy and her intention

to abort with Ms. Salzer because “We were close, and I told her everything, because I loved her….

I thought she loved me, too.”    Ducharme Depo., Rec. Doc. 61-9, at 22. Ms. Ducharme does not

dispute that when she informed Ms. Salzer that she was planning on undergoing an abortion, Ms.

Salzer did not attempt to talk her out of it, and did not say that she disapproved of the decision. Pl.

Statement of Materials Facts, Rec. Doc. 68-1, at 6. There is no evidence that prior to that, Ms.

Salzer had ever said anything to suggest to Ms. Ducharme that she would disapprove of the

abortion.   Ms. Salzer had never said anything political about abortion. Ducharme Depo., Rec.

Doc. 61-9, at 23.Ms. Ducharme did not think of Ms. Salzer as religious. Id. In her declaration,

Ms. Salzer confirmed her neutral position on the issue:

       I do not have a strong opinion about abortion, and I do not consider myself “pro-
       life.” I have no opinion on whether anyone should, or should not, have an abortion.

                                                  28
        I believe that abortion is personal business and it is not something I would expect
        to discuss with CCDV employees. I was not upset at Nicole for having an abortion.
        Her decision to have an abortion did not enter into my mind when I decided to fire
        her.

Decl. of Salzer, Rec. Doc. 61-3, at 4, ¶28-30. This is consistent with the statements she made on

the topic of abortion in her deposition. Depo. of Salzer, Rec. Doc. 61-7, at 9-11.

        In her statement of material facts, Ms. Ducharme contests defendants’ assertion that Ms.

Salzer does not disapprove of abortion by citing three purported facts: 1) Ms. Salzer fired two

people, within a week of each other, on the day of their abortion procedure. 2) Ms. Salzer’s entire

affect changed upon learning Ms. Ducharme was to have an abortion. 3) Ms. Salzer told Ms.

Ducharme on the day of the abortion that she was fired. Pl.’s Statement of Material Facts, Rec.

Doc. 68-1, at 5-6. The court addresses each in turn:

1. Ms. Salzer fired two people, within a week of each other, on the day of their abortion

    procedure.

        As discussed above, the allegation that there was a second employee similarly situated is

erroneous because it is undisputed that Ms. Salzer did not know that this second person was

pregnant at the time of her termination. The other person is Ms. Ducharme, plaintiff in this case.

However, while such temporal proximity might be evidence supporting a claim of pretext, it is

insufficient on its own to establish pretext. Fairchild, 815 F.3d at 968. In Fairchild, the Fifth Circuit

held that, just like in other Title VII cases, “suspicious timing may be evidence of pretext,” but

“‘[t]iming standing alone is not sufficient absent other evidence.’” Id. (quoting Boyd v. State Farm

Ins. Companies, 158 F.3d 326, 330 (5th Cir. 1998) (alteration in original)). Thus, “once the

employer offers a legitimate, nondiscriminatory reason that explains both the adverse action and

the timing, the plaintiff must offer some evidence from which the jury may infer that [pregnancy

discrimination] was the real motive.” Swanson v. Gen. Servs. Admin., 110 F.3d 1180, 1188 (5th

                                                   29
Cir. 1997). In Fairchild, the Fifth Circuit reasoned that allowing “a plaintiff to prove pretext based

solely on temporal proximity ‘would unnecessarily tie the hands of employers’ after . . . the

protected status is disclosed.” 815 F.3d at 968 (quoting Strong v. Univ. Healthcare Sys., L.L.C.,

482 F.3d 802, 808 (5th Cir. 2007)). Thus, the Fifth Circuit in Fairchild held the employer was

entitled to judgment as a matter of law because the employer had established a legitimate, non-

discriminatory reason for termination and the only circumstantial evidence of pretext was temporal

proximity. Id. Similarly here, while the fact that Ms. Ducharme was told she was being terminated

from employment on the same day she underwent an abortion could support a finding of pretext,

that fact alone cannot show that Ms. Salzer or CCDV were motivated by abortion discrimination.



2. Ms. Salzer’s entire affect changed upon learning Ms. Ducharme was to have an abortion.

       As support for this, Ms. Ducharme claims Ms. Salzer changed her mind about giving Ms.

Ducharme a ride; changed her attitude, by starting to treat Ms. Ducharme crappily and

indifferently, avoiding Ms. Ducharme, and talking to her not very nicely. Pl.’s Statement of

Material Facts, Rec. Doc. 68-1, at 5-6.

       First, Ms. Ducharme cites her own testimony that Ms. Salzer changed her mind about

giving Ms. Ducharme a ride to the procedure. Ducharme Depo., Rec. Doc. 61-9, at 77. But, Ms.

Salzer explains she was unable to drive Ms. Ducharme to the procedure itself because Ms.

Ducharme wanted a ride during Ms. Salzer’s work hours, and Ms. Salzer only gives employees

rides on her own way home from work. Ms. Ducharme does not refute that Ms. Salzer was working

at the time. Furthermore, it appears from Ms. Salzer’s Declaration that she drove Ms. Ducharme

to her initial consultation for the procedure.

       Nicole asked me for a ride to the abortion clinic for her initial appointment. It was
       at the end of the day, and I agreed to give her a ride. When I leave for the day, I

                                                 30
       sometimes give employees rides home, if they ask, when it is not far out of my way.
       I do not give rides to everyone who asks. Nicole later asked me for a ride to the
       clinic for the actual procedure. I could not give her a ride because it was during my
       regular work hours. My decision not to give her a ride on this second trip had
       nothing to do with abortion.

Salzer Decl., Rec. Doc. 61-3, at 4, ¶25-27 (emphasis added). Particularly if Ms. Salzer had driven

Ms. Ducharme to the abortion clinic for the initial appointment, it is hard to imagine why she

would renege on the second appointment, for the procedure itself, because she now had some anti-

abortion animus. The court also notes it is uncontested that when Ms. Ducharme presented her

issue and asked for time off to have the abortion, Ms. Salzer adjusted the schedule to give her the

time off to have the procedure. Id. at ¶19. Ms. Salzer did not attempt to talk her out of the decision

or say that she disapproved of it. Pl. Statement of Materials Facts, Rec. Doc. 68-1, at 6.

   Next, Ms. Ducharme cites her own deposition testimony that Ms. Salzer began treating her

“crappily” and “indifferently” and started avoiding Ms. Ducharme. Ducharme Depo., Rec. Doc.

61-9, at 77. Ms. Ducharme’s testimony that Ms. Salzer began treating her “crappily” is not

supported by any examples of a change in how she was treated, other than changing her mind

about giving Ms. Ducharme a ride, already discussed above.



3. Ms. Salzer told Ms. Ducharme on the day of the abortion that Ms. Ducharme was fired.

       This is the same temporal proximity claim made in Ms. Ducharme’s point 1.



       The three purported facts cited by Ms. Ducharme are insufficient to create a disputed fact.

There is no evidence to show that Ms. Salzer disapproves of abortion. To the contrary, the only

evidence on this issue is Ms. Salzer’s statement that she has no opinion on abortion.




                                                 31
        Finally, the court addresses Ms. O’Morrow’s declaration, which Ms. Ducharme also cites

in support of her pretext argument. Ms. O’Morrow’s declaration that she “knew” Ms. Ducharme

was not fired for drinking on the job is not competent evidence. Ms. O’Morrow was another

employee that does not appear to have any human resources or other managerial authority, and she

does not indicate in her declaration what basis she has for her belief other than her own suspicions.

        Thus, there is no proof to support any of plaintiff’s claims that Ms. Salzer had an anti-

abortion animus. Even viewed in the light most favorable to Ms. Ducharme, she has not offered

sufficient evidence to create a genuine issue of fact that CCDV’s proffered reason for terminating

her was a pretext for pregnancy discrimination. She supports her claim that Ms. Salzer was

motivated by an anti-abortion animus with nothing more than a subjective belief. A plaintiff's

subjective beliefs are not sufficient to create an issue of fact. See Armendariz v. Pinkerton Tobacco

Co., 58 F.3d 144,153 (5th Cir. 1995).          In the end, plaintiff has nothing but temporal proximity,

and as a matter of law, while temporal proximity between the employer learning of the plaintiff's

pregnancy and her termination may support a plaintiff's claim of pretext, such evidence—without

more—is insufficient. Fairchild, 815 F.3d at 968. Accordingly, CCDV is entitled to summary

judgment on Ms. Ducharme’s pregnancy discrimination claims under Title VII and the LPDA9 for

both failing to state a prima facie case and failing to show CCDV’s legitimate, nondiscriminatory

business reasons were a pretext for pregnancy/abortion discrimination.

                                                 Conclusion

        For the foregoing reasons, CCDV’s Motion for Judgment on the Pleadings (Rec. Doc. 62)

is DENIED in part and DENIED as moot in part; and defendants’ Motion for Summary Judgment


9
 The same McDonnell Douglas framework applies to claims under the LPDA, “and a plaintiff who fails to meet his
or her burden under Title VII—or who succeeds in doing so—will simultaneously fail to satisfy—or concurrently
demonstrate—the prerequisites set forth in Louisiana law.” Martin v. Winn-Dixie Louisiana, Inc., 132 F. Supp. 3d
794, 811 (M.D. La. 2015).

                                                       32
(Rec. Doc. 61) is GRANTED as to Ms. Ducharme’s discrimination claims under Title VII and the

LPDA and remains under submission as to Ms. Ducharme’s FLSA claims.

       New Orleans, Louisiana, this 13th day of May, 2019.



                                                      Janis van Meerveld
                                                  United States Magistrate Judge




                                             33
